       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 1 of 15                          FILED
                                                                                       2021 May-19 PM 03:55
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

                                              )
Ricky Duncan,                                 )
                                              )
      Plaintiff,                              )
                                              )
vs.                                           )         7:19-cv-00447-LSC
                                              )
Deputy Jimmy Ward, et al.,                    )
                                              )
      Defendants.                             )
                                              )

                          MEMORANDUM OF OPINION

       Police officers “are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—about the amount of

force that is necessary in a particular situation.” Graham v. Connor, 490 U.S. 386,

396–97 (1989). Deputy Jimmy Ward and Officer Shane Deason made a split-second

judgment to use deadly force when, after an extended car chase, the plaintiff stepped

out of his vehicle with a loaded firearm in hand. Because their use of force was

reasonable and consistent with clearly established law, their motions for summary

judgment are due to be granted.1



1
       Duncan concedes “summary judgment is proper” on his claims against the City of Brent.
(Doc. 111 at 16.) All claims against the City of Brent are therefore due to be dismissed.


                                        Page 1 of 15
         Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 2 of 15




                                              I

       Viewed in the light most favorable to the plaintiff, the facts are as follows.2

       On the morning of March 4, 2018, Officer Jim Gray of the Centerville Police

Department stopped a 2003 Buick Century. The Buick had two occupants: Ricky

Duncan and a female passenger.

       After learning about an outstanding warrant for Duncan’s arrest, Officer Gray

ordered him to “step out of the car.” But rather than comply, Duncan screamed,

cursed, and warned Officer Gray to not “f****** touch [his] god d*** car.” He also

called Officer Gray a “mother f*****” and swore he was “not going to jail for this

s***.”

       After defying eleven orders to “step out” and submit to arrest, Duncan shut

his vehicle’s door and drove away. Officer Gray pursued. For several miles he and

other officers—including Deputy Jimmy Ward of the Bibb County Sheriff’s

Department and Officer Shane Deason of the Brent Police Department—chased

Duncan down city streets and state highways.




2
       The Court gleans these “facts” from the parties’ submissions of facts claimed to be
undisputed, the parties’ responses to those submissions, and the Court’s own examination of the
evidentiary record. These are the “facts” for summary judgment purposes only. See Cox v. Adm’r
U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).


                                         Page 2 of 15
        Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 3 of 15




       Eventually the chase ended. Duncan turned down a dirt road, stopped, opened

his door, and stepped out of his vehicle. The officers also stopped, exited their own

vehicles, drew their service weapons, and ordered Duncan to “show his hands.”

Officers then noticed a pistol in Duncan’s left hand. Deputy Ward and Officer

Deason opened fire. Ward fired nine times and Deason fired once. Duncan sustained

gunshot wounds to his right calf, his right shoulder, his left wrist, and to the left side

of his neck.

       Duncan survived his injuries and filed claims under 42 U.S.C. § 1983 and

Alabama tort law. He alleges, among other things, that Deputy Ward and Officer

Deason violated his Fourth Amendment right to be free from excessive force.3

Deputy Ward and Officer Deason moved for summary judgment.

                                             II

       A successful summary judgment motion shows there is no genuine dispute as

to any material fact and that the plaintiff deserves judgment as a matter of law. Fed.

R. Civ. P. 56(a). A genuine dispute of material fact exists, and summary judgment is

not appropriate, if “the nonmoving party has produced evidence such that a

reasonable factfinder could return a verdict in its favor.” Greenberg v. BellSouth




3
       The Court dismissed some defendants and several claims at the motion-to-dismiss stage.
(Doc. 71.)
                                        Page 3 of 15
       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 4 of 15




Tellecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v. Valley

Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)).

      At summary judgment district courts view all evidence and draw all justifiable

inferences in the nonmoving party’s favor. Hoffman v. Allied Corp., 912 F.2d 1379,

1383 (11th Cir. 1990). Then we determine “whether there is a need for a trial—

whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of

either party.” Anderson v. Liberty Lobby, 477 U.S. 242, 250–51 (1986).

                                          III

      Deputy Ward and Officer Deason moved for summary judgment on Duncan’s

excessive-force claims. Both believe their use of force was a reasonable and lawful

response to Duncan’s conduct. They alternatively argue that their use of force, even

if excessive, violated no clearly established law. This Court agrees on both fronts.

      First to the merits. The Fourth Amendment’s “reasonableness standard”

governs Duncan’s excessive-force claims. Plumhoff v. Rickard, 572 U.S. 765, 774

(2014). This standard “requires a careful balancing of the nature and quality of the

intrusion on [Duncan’s] Fourth Amendment interests against the countervailing

governmental interest at stake.” Id. (quoting Graham, 490 U.S. at 396). It asks

whether a reasonable officer in Deputy Ward and Officer Deason’s situation would


                                      Page 4 of 15
       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 5 of 15




believe the level of force used was “necessary in the situation at hand.” Lee v.

Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002) (quoting Willingham v. Loughnan, 261

F.3d 1178, 1186 (11th Cir. 2001)). If the answer to that question is yes, then a

plaintiff’s excessive-force claim fails as a matter of law.

      To evaluate the reasonableness of an officer’s use of force, the Court

considers a variety of factors, including “the severity of the crime at issue, whether

the suspect pose[d] an immediate threat to the safety of the officers or others, and

whether he [was] actively resisting arrest or attempting to evade arrest by flight.”

Graham, 490 U.S. at 396. Perspective is crucial: “[t]he only perspective that counts

is that of a reasonable officer on the scene at the time the events unfolded.”

Garczynski v. Bradshaw, 573 F.3d 1158, 1166 (11th Cir. 2009).

      Deputy Ward and Officer Deason did not use excessive force. Three factors

weigh in their favor. For one, Duncan resisted and evaded arrest. He defied Officer

Gray’s orders, he led officers on an extended car chase, and he gave no indication of

surrender. Second, a reasonable officer would believe Duncan posed an immediate

threat to officer safety. After all, he stepped out of his vehicle with a loaded firearm

in hand; multiple officers were exposed and within range of Duncan’s weapon.

Third, nothing suggests Deputy Ward and Officer Deason continued firing once the

threat abated. Nothing, for instance, suggests they continued firing once Duncan


                                       Page 5 of 15
        Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 6 of 15




dropped his firearm or surrendered to arrest. See Plumhoff, 572 U.S. at 778 (“It

stands to reason that, if police officers are justified in firing at a suspect in order to

end a severe threat to public safety, the officers need not stop shooting until the

threat is over.”). Considering each of these factors, any reasonable officer in the

same situation—any reasonable officer in range of a noncompliant and armed

suspect—would respond with comparable force. See Tennessee v. Garner, 471 U.S. 1,

11 (1985) (“[W]here the officer has probable cause to believe that the suspect poses

a threat of serious physical harm, either to the officer or to others, it is not

constitutionally unreasonable to prevent escape by using deadly force.”); Hunter v.

City of Leeds, 941 F.3d 1265, 1279 (11th Cir. 2019) (“It is axiomatic that when an

officer is threatened with deadly force, he may respond with deadly force to protect

himself.”).4

       This was precisely the “tense, uncertain, and rapidly evolving” situation

envisioned by the Supreme Court in Graham, 490 U.S. at 397. Because Deputy


4
         Although Duncan claims he stepped out with his pistol “straight up into the air,” the
position of his firearm does not affect the Fourth Amendment analysis. Even if he hadn’t trained
his firearm on Deputy Ward and Officer Deason, “the law does not require officers in a tense and
dangerous situation to wait until the moment a suspect uses a deadly weapon to act to stop the
suspect.” Long v. Slaton, 508 F.3d 576, 581 (11th Cir. 2007). The only relevant question is whether,
“given the circumstances, [Duncan] would have appeared to reasonable police officers to have
been gravely dangerous.” Pace v. Capobianco, 283 F.3d 1275, 1281 (11th Cir. 2002). And the answer
to that question is yes: He was armed, noncompliant, nothing suggested he planned to surrender,
and, rather than step out of the car with empty and raised hands, he stepped out with a loaded
pistol.

                                           Page 6 of 15
       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 7 of 15




Ward and Officer Deason responded lawfully and consistent with the demands of

the Fourth Amendment, Duncan’s excessive-force claims fail as a matter of law.

      But even if Deputy Ward and Officer Deason used excessive force, their

motions for summary judgment are due to be granted. Both are entitled to qualified

immunity.

      Qualified immunity shields federal and state officials from money damages

unless a plaintiff shows “(1) that the official violated a statutory or constitutional

right, and (2) that the right was clearly established at the time of the challenged

conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). A right becomes clearly

established when the contours of the right are so clear a reasonable officer “would

understand that what he is doing violates the law.” Anderson v. Creighton, 483 U.S.

635, 640 (1987). So even if an officer uses excessive force and violates a suspect’s

constitutional rights, he remains immune from 42 U.S.C. § 1983 liability unless

“existing precedent [has] placed the statutory or constitutional question beyond

debate.” Id. (quoting District of Columbia v. Wesby, 138 S.Ct. 577, 590 (2018)).

      A plaintiff can show a right was clearly established in one of three ways. Lewis

v. City of West Palm Beach, Fla., 561 F.3d 1288, 1291–92 (11th Cir. 2009). First, he

can point the Court to a “materially similar case that has already been decided.”

Echols v. Lawton, 913 F.3d 1313, 1324–25 (11th Cir. 2019) (citing Loftus v. Clark-


                                     Page 7 of 15
       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 8 of 15




Moore, 690 F.3d 1200, 1204 (11th Cir. 2012)). Second, he can point the Court to a

“broader, clearly established principle that should control the novel facts of the

situation.” Id. Third, “the conduct involved in the case may so obviously violate the

Constitution that prior case law is unnecessary.” Id. Duncan’s arguments fail under

all three approaches.

      Duncan has not cited a “materially similar case” showing Deputy Ward and

Officer Deason violated a clearly established right. He relies on two cases: an

unpublished Eleventh Circuit opinion and a district court opinion from Georgia. But

as a matter of law, neither case can clearly establish a right. See Bailey v. Wheeler, 843

F.3d 473, 483–484 (11th Cir. 2016) (explaining how only binding precedents from

the Supreme Court, the Eleventh Circuit, or the Supreme Court of Alabama are

relevant to a qualified-immunity analysis). And even if the Court considered

Duncan’s nonprecedential authority, both cases are readily distinguishable. The

first—Greer v. Ivey, 767 F. App’x 706 (11th Cir. 2019)—involved a mentally ill

plaintiff who may (or may not) have had a knife in hand when officers shot him. The

second—Brown v. Newton County Sheriff’s Office, 273 F.Supp. 3d 1142 (N.D. Ga.)—

involved a suicidal plaintiff whom officers shot after they “got into safe and

protected positions.” Neither case involved (1) a noncompliant suspect (2) armed

with a loaded handgun and (3) within range of exposed officers.


                                       Page 8 of 15
       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 9 of 15




      The most analogous precedent actually cuts against Duncan’s claims. In Jean-

Baptiste v. Gutierrez, 627 F.3d 816 (11th Cir. 2010), officers chased two suspects in

cars and on foot. Id. An officer caught up with the suspects and saw one “holding a

gun and standing eight to ten feet away.” Id. at 819. Without warning, the officer

fired fourteen bullets; eight of them struck the suspect. Id. The shot suspect then

filed an excessive-force claim, and the district court denied the officer’s motion for

summary judgment. In reversing the district court, the Eleventh Circuit found:

      Officer Gutierrez reasonably responded with deadly force, and he was
      not required to interrupt a volley of bullets until he knew that Jean-
      Baptiste had been disarmed. Officer Gutierrez faced more than a
      possibility of harm. Officer Gutierrez was confronted by a suspect of a
      dangerous crime who was lying in wait and holding a gun. Until Officer
      Gutierrez verified that Jean-Baptiste was disarmed, Officer Gutierrez
      had no reason to trust that Jean-Baptiste would not suddenly attempt to
      do him harm.

Id. at 822. Like the officer in Jean-Baptiste, Deputy Ward and Officer Deason “faced

more than a possibility of harm.” Id. They faced an armed and resisting suspect and

“had no reason to trust that [Duncan] would not suddenly attempt to do [them]

harm.” Deputy Ward and Officer Deason, like the officer in Jean-Baptiste, were

“forced to decide in a matter of seconds whether to employ deadly force.” Id. at 821.

This Court will not second-guess their decision with the 20/20 vision of hindsight.

Penley v. Eslinger, 605 F.3d 843, 850 (11th Cir. 2010).



                                      Page 9 of 15
       Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 10 of 15




      Just as no analogous precedent supports Duncan’s claim, no “broader, clearly

established principle” placed Deputy Ward and Officer Deason on notice that their

conduct violated the Fourth Amendment. Echols, 913 F.3d at 1324. Duncan argues

the following: “It has been clearly established that shooting a person . . . who did not

pose an immediate danger violates the Fourth Amendment.” His argument fails for

two reasons. For one, a reasonable officer in Deputy Ward and Officer Deason’s

situation could, for the reasons explained above, believe Duncan posed an immediate

danger to officer safety.

      Second, Duncan’s broad principle is far too broad to defeat qualified

immunity. The Supreme Court “has repeatedly told courts . . . not to define clearly

established law at a high level of generality.” Kisela v. Hughes, 138 S. Ct. 1148, 1152

(2018) (citations and internal quotation marks omitted). Specificity “is especially

important in the Fourth Amendment context, where the Court has recognized that

it is sometimes difficult for an officer to determine how the relevant legal doctrine .

. . will apply to the factual situation the officer confronts.” Id. (quoting Mullenix v.

Luna, 577 U.S. 7, 12 (2015)). Duncan’s proposed rule—that, as a matter of law, an

officer violates the Fourth Amendment when he shoots an armed suspect who “does

not pose an immediate danger”—offers little guidance to officers in the field. Cf.




                                      Page 10 of 15
      Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 11 of 15




Bennett v. Hendrix, 423 F.3d 1247, 1255 (11th Cir. 2005). When does a suspect pose

an immediate danger? And how much immediate danger justifies a shooting?

      Finally, this case does not fall within the narrow class of cases where an officer

“so obviously violate[d] the [C]onstitution that prior case law is unnecessary” to

clearly establish a right. Loftus, 690 F.3d at 1205. Although in “extreme factual

circumstances” a plaintiff can show a clearly established right without a close factual

analogue, Cantu v. City of Dothan, Ala., 974 F.3d 1217, 1232 (11th Cir. 2020), these

circumstances are few and far between. Coffin v. Brandau, 642 F.3d 999, 1015 (11th

Cir. 2011) (“Our case law has made clear that ‘obvious clarity’ cases will be rare.”).

For qualified-immunity’s obviousness exception to apply in an excessive-force case,

the plaintiff must show the officer’s conduct “was so far beyond the hazy border

between excessive and acceptable force that [he] had to know he was violating the

Constitution even without caselaw on point.” Cantu, 974 F.3d at 1232–33 (quoting

Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 926 (11th Cir. 2000)). This case

falls far short of this exacting standard. Officer Deason and Deputy Wade responded

to a deadly threat with deadly force, and, by all indications, the force abated once the

threat abated. No Supreme Court or Eleventh Circuit precedent suggests the

obviousness exception applies here.




                                      Page 11 of 15
      Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 12 of 15




      Even if Deputy Wade and Officer Deason violated Duncan’s Fourth

Amendment rights—which they didn’t—they lacked fair notice that their conduct

was unlawful. See Kisela, 138 S.Ct. at 1152. Therefore, the doctrine of qualified

immunity shields them both from § 1983 liability.

                                         IV

      Officer Deason also moved for summary judgment on Duncan’s assault-and-

battery claim. His motion is due to be granted for two reasons.

      First, Alabama’s stand-your-ground law bars Duncan’s claim. Under the

stand-your-ground statute, a “person may use deadly physical force, and is legally

presumed to be justified in using deadly physical force in self-defense or the defense

of another person . . . if the person reasonably believes that another person is . . .

[u]sing or about to use unlawful deadly physical force.” Ala. Code § 13A-3-23. For

the reasons explained in Part III, Officer Deason reasonably believed Duncan was

“about to use deadly physical force” on him and/or other officers. This reasonable

belief immunizes him from assault-and-battery liability. See Skinner v. Bevans, 116

So. 3d 1147, 1152 (Ala. Civ. App. 2012) (explaining how § 13A-3-23 “establishes not

only an affirmative defense, but also immunity from criminal prosecution and civil

action”).




                                     Page 12 of 15
      Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 13 of 15




      Second, Alabama’s peace-officer immunity defeats Duncan’s claim. To earn

peace-officer immunity a defendant must show that, at the time of the plaintiff’s

alleged injury, the defendant (1) was a peace officer, (2) performing law-enforcement

duties, while (3) exercising judgment and discretion. Ex Parte City of Montgomery,

272 So. 3d 155 (Ala. 2018). Officer Deason satisfies all three elements. On March 4,

2018, he was a peace officer with the City of Brent Police Department. Ex Parte City

of Midfield, 161 So. 3d 1158, 1164 (Ala. 2014). And, without question, chasing and

seizing a fleeing suspect is a law-enforcement duty. Because “arresting or attempting

to arrest persons” is a discretionary function of peace officers, see Ex Parte Cranman,

792 So. 2d 392, 405 (Ala. 2000), the “burden shifts to [Duncan] to show that one of

the two categories of exceptions to [peace-officer] immunity” applies. Midfield, 161

So. 3d at 1164. Duncan has not satisfied this burden. In fact, he never even responded

to Officer Deason’s assertion of peace-officer immunity. Summary judgment on

Duncan’s assault-and-battery claim is therefore due to be granted.

                                          V

      Now to the lone remaining issue: costs and fees. Deputy Ward has asked “for

the reimbursement of all fees and costs associated in the defense of this” lawsuit.

His request is due to be denied.




                                     Page 13 of 15
         Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 14 of 15




         A defendant in a § 1983 action “may recover attorney’s fees from the plaintiff

only if the District Court finds that the plaintiff’s action was frivolous, unreasonable,

or without foundation.” Hughes v. Rowe, 499 U.S. 5, 14 (1980) (quoting

Christiansburg Garment Co. v. EEOC, 434 U.S. 412 (1978)). In Christiansburg, the

Supreme Court cautioned courts against engaging “in post hoc reasoning by

concluding that, because a plaintiff did not ultimately prevail, his action must have

been unreasonable or without foundation.” Christiansburg, 434 U.S. at 421–22. If the

“plaintiff’s claims are meritorious enough to receive careful attention and review,”

then awarding attorney’s fees to the defendant is improper—even if the plaintiff’s

claims prove unsuccessful. Busby v. City of Orlando, 931 F.2d 764, 787 (11th Cir.

1991).

         Duncan’s § 1983 claim, while unsuccessful, survived a 12(b)(6) challenge and

warranted briefing and consideration at the summary-judgment stage. Because his

claim was “meritorious enough to receive careful attention and review,” the Court

finds that fee-shifting is not appropriate. Costs will however be taxed to the plaintiff

as is customary.

                                           VI

         The Court will enter an Order consistent with this Memorandum of Opinion.




                                       Page 14 of 15
Case 7:19-cv-00447-LSC Document 117 Filed 05/19/21 Page 15 of 15




DONE and ORDERED on May 19, 2021.



                                    _____________________________
                                            L. Scott Coogler
                                       United States District Judge
                                                                      203323




                          Page 15 of 15
